Citation Nr: 0532328	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  01-03 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from November 1960 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The veteran did not have active service in the Republic 
of Vietnam.

3.  There is no evidence of non-Hodgkin's lymphoma in service 
or within one year after the veteran's separation from 
service, and no competent evidence of a nexus between the 
veteran's current non-Hodgkin's lymphoma and his period of 
active service, to include exposure to herbicides.  


CONCLUSION OF LAW

Service connection for non-Hodgkin's lymphoma is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. 
§ 3.303(a) (2005).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. At 495-97.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifest to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§  
1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a). 

The veteran is currently diagnosed as having non-Hodgkin's 
lymphoma.  The Board notes that there is no evidence of non-
Hodgkin's lymphoma within the one-year period following the 
veteran's separation from service, or for many years 
thereafter.  Thus, service connection cannot be granted on 
the basis of presumption for chronic disease.  38 C.F.R. § 
3.307(a)(3).  The veteran himself does not contend that this 
disorder began within one year of service.

Certain diseases, including non-Hodgkin's lymphoma, are 
associated with exposure to certain herbicide agents used in 
support of military operations in the Republic of Vietnam 
during the period from January 9, 1962 to May 7, 1975, and 
are presumed to have been incurred during service.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R.   § 3.307(a)(6).   The 
presumption requires exposure to an herbicide agent and 
manifestation of the disease to at least a compensable degree 
within the time period specified for each disease.  38 C.F.R. 
§ 3.307(a)(6)(ii).  Absent evidence to the contrary, 
herbicide exposure is presumed if the veteran had active 
service in the Republic of Vietnam during the period from 
January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  

In this case, the veteran specifically alleges entitlement to 
service connection for non-Hodgkin's lymphoma as a result of 
exposure to herbicides during his service in the Republic of 
Vietnam.  The Board must therefore determine whether he is 
entitled to presumptive service connection for non-Hodgkin's 
lymphoma pursuant to 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a)(6), as well as whether the veteran is entitled to 
service connection on a direct basis.  Combee, 34 F.3d at 
1043.  

The Board finds that service connection for non-Hodgkin's 
lymphoma on a presumptive basis is not in order because the 
evidence does not establish that the veteran had service in 
the Republic of Vietnam, as required by VA regulation for 
purposes of the presumption.  Neither the veteran's DD 214 
nor his service personnel records (SPRs) reflect service in 
the Republic of Vietnam.  

In his October 2000 Notice of Disagreement and his April 2001 
Form 9, the veteran alleges several 30 to 60 day temporary 
duty periods (TDYs) in Vietnam in 1962, 1963, and 1965.  
However, these are not reflected in his SPRs.  The veteran, 
through his representative, asks the Board to remand the case 
to the RO so that his pay records may be obtained to show 
combat pay for TDYs.  The likelihood that these records would 
exist, however,  is slim.  Even if found, evidence of combat 
pay would not confirm actual service in the Republic of 
Vietnam as this evidence would be outweighed by the current 
record clearly indicating no service in Vietnam.  Because the 
evidence does not show that the veteran served in the 
Republic of Vietnam, and clearly provides evidence against 
such a finding, he is not entitled to the presumption of 
herbicide exposure.  Thus, service connection cannot be 
granted on this basis.  

The Board must now consider direct service connection.  The 
Board finds that service connection for non-Hodgkin's 
lymphoma on a direct basis is not established.  In order to 
establish direct service connection, the evidence must 
demonstrate that the veteran has non-Hodgkin's lymphoma that 
was incurred or aggravated in service.  The veteran is 
currently diagnosed with non-Hodgkin's lymphoma, but there is 
no evidence of the disease in service or for many years 
thereafter.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 
494-97.  
Moreover, as discussed above, the veteran is not presumed to 
have been exposed to herbicides in service because he does 
not have the requisite service in the Republic of Vietnam.  
38 U.S.C.A. § 1116(f).  Thus, the evidence must show actual 
exposure to herbicides, as well as a nexus between that 
exposure and his current diagnosis of non-Hodgkin's lymphoma.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  The veteran makes no specific allegations 
regarding actual exposure to herbicides.  The Board notes 
that the medical evidence of record, which includes the 
diagnosis of non-Hodgkin's lymphoma, is negative for any 
nexus between that diagnosis and the veteran's military 
service, to include exposure to herbicides.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

In summary, the Board finds no basis, presumptive or direct, 
upon which to establish service connection for non-Hodgkin's 
lymphoma.  Despite his current diagnosis of non-Hodgkin's 
lymphoma, there is no evidence of non-Hodgkin's lymphoma in 
service, within the one-year period following the veteran's 
separation from service, or for many years thereafter.  The 
veteran does not have the required service in the Republic of 
Vietnam to qualify for presumptive service connection, and 
there is no competent evidence of a nexus between the current 
disability and actual exposure to herbicides in service.  
Therefore, the Board finds that the preponderance of the 
evidence is against service connection for non-Hodgkin's 
lymphoma.  38 U.S.C.A. § 5107(b).




The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in April 2001 and February 2004, as well as information 
provided in the April 2001 statement of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the April 2001 statement of the case 
includes the text of the notice and assistance provisions 
from the statute.  Thus, the Board finds that the RO has 
provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the July 2000 rating decision 
was made before the enactment of the VCAA, and that providing 
notice of VCAA requirements prior to the initial 
determination at that time was impossible.  In any event, as 
the Board has already determined that the veteran has 
received all required VCAA notice, as well as all required 
assistance, as discussed below, any failure to follow 
Pelegrini in this case results in no prejudice to the veteran 
and therefore constitutes harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take 
due account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); Stegall v. West, 
11 Vet. App. 268 (1998) (where a veteran has not been harmed 
by an error in a Board determination, the error is not 
prejudicial); 38 U.S.C.A. 
§ 7261(b) ("Court shall take due account of the rule of 
prejudicial error"); 38 C.F.R. 
§ 20.1102 (2003) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).

In Pelegrini, the Court also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform to 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21. 

In this case, although the VCAA notice letters to the veteran 
do not specifically contain this request, the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  That letter 
specifically identified certain evidence that the RO would 
secure.  It also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  
The RO has properly pursued obtaining all evidence described 
by the veteran.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard, supra; 
Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  In this case, the Board finds no 
indication of defective notice that is prejudicial to the 
veteran, such that proceeding to evaluate the appeal, if 
defect can be found, is harmless error.

Beyond the above, the Board emphasizes that neither the 
veteran nor his representative has made any showing or 
allegation that the content of the VCAA notice has resulted 
in any prejudice to the veteran.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (the appellant bears the initial 
burden of demonstrating VA's error in the adjudication of a 
claim and how that error was prejudicial).

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
available VA medical records, and relevant examination 
records.  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board notes that an etiological opinion has not been 
obtained.  However, the Board finds that the evidence, 
discussed above, which indicates that the veteran did not 
receive treatment for the claimed disorder during service or 
that there is any competent medical evidence showing or 
indicating a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R.  § 3.159 (c)(4) (2005).  As service and post-service 
medical records provide no basis to grant this claim, and 
provide evidence against the claim, the Board finds no basis 
for a VA examination to be obtained.


ORDER

Service connection for non-Hodgkin's lymphoma is denied. 



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


